DETAILED ACTION

Status of Claims

This action is in reply to the application filed on August 2, 2019.
Claims 1-11 have been amended.
Claims 12-20 have been added.
Claims 1-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Meyer (US2016/0048798 A1).

Claim 1

Meyer discloses the following limitations:

A storage system comprising: 
at least one storage location configured and arranged for storing an item; (see at least figure 1 and paragraph 002).
at least one detection arrangement is assigned to the at least one storage location and configured and arranged for identifying the  item stored at the assigned storage location, the at least one  detection arrangement  including at least one weight sensor;  (see at least paragraphs 0009, 0017 and 0061-0062).
and at least one further sensor configured and arranged for identifying the item,(see at least paragraphs 0061-0062).
 wherein the at least one weight sensor is communicatively coupled to the at least one further sensor and the at least one weight sensor is configured and arranged  to trigger a recognition process of the at least one further sensor in response to a change in the measured weight; (see at least paragraphs 0014-second sensor, 0018 and 0053).
and an operatively separable interface arranged between the at least one detection arrangement and the at least one storage location (see at least paragraph 0060 – The weight sensor 30 and ESL 10 connected to an inventory control network via inductive coupling to an area controller 28 which may be connected to or in communication with a system controller).
so that the at least one detection arrangement is further configured and arranged to be separated from the at least one storage location and is therefore mobile (see at least figure 2, connector 29).

Claim 2
Furthermore Meyer discloses the following limitations:

characterized in that at least one further  sensor is further configured and arranged to detect a further state variable of the item  (see at least paragraph 0018).

Claim 3
Furthermore Meyer discloses the following limitations:

characterized in that the at least one further sensor is further configured and arranged to operate in a rest state activated between the identifying and recognition processes (see at least paragraphs 0018, 0061 and 0062).

Claim 4
Furthermore, Meyer discloses the following limitations:

characterized in that the at least one further sensor is one of the following: an RFID sensor, a radio sensor, an optical sensor, in particular a barcode and Q. code reader, and  a magnetic sensor (see at least paragraphs 0061-0062).




Claim 5
Furthermore, Meyer discloses the following limitations:

characterized in that the at least one further sensor is further configured and arranged to carry out an identification of the item by reading an identification means attached to the  item or a transport cover of the item (see at least paragraphs 0061-0062).

Claim 6
Furthermore, Meyer discloses the following limitations:

characterized in that the at least one detection arrangement is communicatively coupled  to a warehouse center and is configured and arranged to exchange information there between (see at least paragraphs 0016 and 0112-0113).

Claim 7
Furthermore, Meyer discloses the following limitations:

further including at least one light and/or acoustic source on the detection arrangement (see at least paragraphs 0080 and 0096).

Claim 8 
Furthermore, Meyer discloses the following limitations:

characterized in that the light and/or acoustic source is configured and arranged to be activated in response to a localization signal from the warehouse center (see at least paragraphs 0100-0102).

Claim 9
Furthermore, Meyer discloses the following limitations:

characterized in that the at least one storage location is identifiable by the detection arrangement (see at least paragraphs 0100-0102).

Claim 10
Furthermore, Meyer discloses the following limitations:

 further including a data memory assigned to the at least one detection arrangement (see at least paragraphs 0062, 0126 and 0130-0131).

Claim 11
Furthermore, Meyer discloses the following limitations:

further including an energy storage device assigned to the at least one detection arrangement (see at least paragraph 0052).

As per claims 12-20, claims 12-20 recite substantially similar limitations to claims 1-11 and are therefore rejected using the same art and rationale set forth above.    


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Lustenberger (WO 2016/166698 A1) in at least abstract discloses an inventory  storage system having detection arrangement for sensing goods using weight.

	
CONCLUSION

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to DENISSE ORTIZ whose telephone number is 571-270-5506.  The Examiner can normally be reached on Monday-Thursday 7:30am-8pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, NATHAN UBER can be reached at 571-270-3923.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/DENISSE  ORTIZ ROMAN/
Examiner, Art Unit 3687

	
/ALLEN C CHEIN/Primary Examiner, Art Unit 3687